                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:10-CV-00472-GCM
THOMAS L. MASON                                 )
MID-ATLANTIC EMERGENCY
MEDICAL ASSOCIATES, PA
MID-ATLANTIC EMERGENCY
MEDICAL ASSOCIATES, PLLC
STEVEN G. FOLSTAD,
                                                )
               Plaintiffs,                      )
                                                )
   v.                                           )          ORDER
                                                )
EMCARE HOLDINGS, INC                            )
HEALTH MANAGEMENT
ASSOCIATES, LLC
HEALTH MANAGEMENT
ASSOCIATES, INC.
MOORESVILLE HOSPITAL
MANAGEMENT ASSOCIATES, LLC
STATESVILLE HMA, LLC
EMERGENCY MEDICAL SERVICES
CORPORATION
EMCARE, INC
COMMUNITY HEALTH SYSTEMS,
INC
EMERGENCY MEDICAL SERVICES,
L.P.
ENVISION HEALTHCARE
CORPORATION,
                                                )
               Defendants.                      )
                                                )

        Pursuant to the parties’ Joint Motion filed on June 7, 2019, it is ORDERED that the

Motion is hereby GRANTED, and the Clerk of Court is directed to unseal the Plaintiffs’ original

Complaint filed on September 23, 2010, Plaintiffs’ First Amended Complaint filed on April

18, 2011, and Plaintiffs’ Second Amended Complaint filed on April 12, 2012 respectively and

to publicly post these complaints on PACER.

                                               1
SO ORDERED.


              Signed: June 11, 2019




                           2
